Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded that the status identifier for claims 2-5 should be “(Withdrawn)” not “(Original)” since claims 2-5 remain withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/2022 has been entered. Claims 2-5 remain withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air hole being flush with the rotary side [claim 1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, line 2, it appears “connectors on on the rotary side” should be “connectors on the rotary side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in Applicant’s disclosure as originally filed for the air hole being flush with the rotary side, as defined in claim 1. For examination purposes, Examiner interprets the left-most opening portion of the air hole (4) in Fig. 9 as being the portion that is flush with the rotary side, since the remaining portion of the air hole (4) appears to protrude from the rotary side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins (US 6,513,658) in view of Scarbrough et al. (US 9,174,787).
Regarding claim 1, Adkins discloses a type of reusable packing box (10) characterized by the inclusion of a rigid protective box body composed of a bottom surface (bottom wall in Fig. 6) and multiple sloped sidewalls (at reference numeral 12 in Fig. 6) as well as an elastic air-filled layer (at 38) laminated on the inside of the protective box body, said elastic air-filled layer being set with a unitary air hole (at 34) and said air hole being inlaid on said protective box body, wherein said box has a rotary side (at the right side of Fig. 5) connecting a top portion (top half in Fig. 5) of the reusable box and a bottom portion (bottom half in Fig. 5) of the reusable box, and wherein upon inflation, air fills space between the elastic air-filled layer and each of the multiple sloped sidewalls of the protective box body. Adkins discloses the claimed invention except for the specifics of the air hole.
However, Scarbrough teaches a packaging (See Figs. 3 and 6) comprising a top portion (portion to the left of 25 in Fig. 3) and a bottom portion (portion to the right of 25 in Fig. 3), wherein a unitary air hole (100) located centrally on the rotary side (at 25 when folded – See Fig. 6) connecting the top portion and the bottom portion of the packaging, and wherein upon inflation, air fills space within the top portion and the bottom portion of the packaging, for the purpose of allowing even inflation on all sides of the packaging at once (See column 4, lines 10-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air hole of Adkins to be located at the rotary side of the reusable box as taught by Scarbrough in order to allow both the top portion and the bottom portion to be inflated at once. Furthermore, as shown in Fig. 6 of Scarbrough, the left-most opening portion of the air hole is flush with the rotary side of the packaging.
Regarding the air hole allowing air discharge, Scarbrough teaches the packaging can be deflated for the purpose of making the packaging reusable (column 5, lines 3-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Adkins to allow for deflation as taught by Scarbrough in order to allow the device to be reused (e.g. allow the device to be used for an object having a larger size).
Regarding claim 9, Adkins discloses the material of said packing box being a general-purpose plastic.
Regarding claim 11, Adkins-Scarbrough discloses upon a deflation through said air hole, air is removed from each of the multiple sloped sidewalls of the protective box body.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins (US 6,513,658) ) in view of Scarbrough et al. (US 9,174,787) as applied to claim 1, in view of Oas (US 7,931,402). Adkins discloses said protective box body including rotary connectors (upper and lower portions of 16 in Fig. 5) on the rotary side, the top portion mating to the bottom portion are closed and sealed to one another on the remaining sides by a snap connection (at 26/28 in Fig. 5), but Adkins does not disclose the top and bottom portions being sealed by a zipper. However, Oas teaches it is well known in the art for a container (10) comprising a body portion (at 20) and a cover portion (at 50) being hingedly attached to one another at one side of the cover portion, to have the body and cover portions sealed to one another by various fasteners such as a zipper (See column 7, lines 59-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening connection between the portions of Adkins-Scarbrough to be a zipper fastener as taught by Oas in order to securely hold the packing box in its closed position. 
Regarding claim 8, Adkins-Scarbrough discloses the upper box body and lower box body being connected via two hinge elements (portions of 16 above and below element 50 in Fig. 2 of Adkins) on the rotary side, the air hole of said elastic air filled layer being set between the two hinge elements on the rotary side.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins (US 6,513,658) in view of Scarbrough et al. (US 9,174,787) and Oas (US 7,931,402) as applied to claim 6 above, and further in view of Hudson (US 2002/0070566). As described above, Adkins-Scarbrough-Oas discloses the claimed invention except for the a latch assembly which includes a pin and sealing strip. However, Hudson teaches a container (See Fig. 1) comprising a zipper connection (at 12), wherein the zipper connection is further provided with a latch assembly (at 10) which includes a pin (25) and sealing strip (at 20), for the purpose of providing a lock for the zipper fastener. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the zipper fastener of Adkins-Scarbrough-Oas with a latch assembly as taught by Hudson in order to lock the zipper in its closed position.

Response to Arguments
Applicant's arguments filed 6/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Adkins and Scarbrough fail to disclose a flush air inlet Adkins and Scarbrough disclose a protruding air valve where the air valve can be inflated manually. Regarding Applicant’s argument, since a portion (i.e. the left-most opening portion of the air hole in Fig. 6 of Scarbrough) is flush with the rotary side of the packaging, it meets the claim limitation. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant argues that Scarbrough fails to disclose a rigid container or body. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, Adkins is used for its disclosure of the structure of the packing box, including the rigid protective box body. Scarbrough was used for its teaching of the specifics of the air hole. Furthermore, the term “rigid” is relatively broad and can encompass any material that has at least some degree of rigidity.
Applicant argues that Adkins discloses the protective package 10 including a collapsible film arrangement in the form of a pair of collapsible films 38, 40. (Adkins, Col. 4, Lines 1-4) As shown in Fig. 7, innermost ends of the films 38, 40 at the top of the package 10 are formed with through holes 45. (Adkins, Col. 4, Lines 10-12) Between each film 38, 40 there is defined a pair of respective inflatable chambers 46, 48. (Adkins, Col. 4, Lines 13-15) Moreover, the chambers 46, 48 are inflated one at a time in Adkins. In Adkins, air is blown into chamber 46, passes through conduit 50 and flows into the other chamber 48. (Adkins, Col. 4, Lines 26-35). In contrast, the present reusable packing box inflates the space between the single elastic air-filled layer 3 and each of the sidewalls simultaneously via air hole 4. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, Adkins in combination with Scarbrough disclose all the limitations of the claims as currently presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735